Webb, Judge.
Marion Hamilton was tried for the alleged murder of Tommy Lee Hall, the jury returned a verdict of guilty of voluntary manslaughter, and he received a sentence of eight years. His appeal is from the trial court’s denial of a motion for a new trial on general grounds.
The evidence was sufficient to justify the verdict, the charge of the court was proper, and we find no error. *466Johnson v. State, 231 Ga. 138 (200 SE2d 734); Strickland v. State, 137 Ga. App. 419, 421 (224 SE2d 87).
Submitted July 14, 1976
Decided September 7, 1976.
Robert C. Ray, for appellant. Lewis R. Slaton, District Attorney, Joseph J. Drolet,
Donald J. Stein, Charles C. Smith, Jr., for appellee.

Judgment affirmed.


Been, P. J., and Quillian, J., concur.